
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 616
		IN THE HOUSE OF REPRESENTATIVES
		
			April 16, 2012
			Mr. Forbes (for
			 himself and Mr. Wolf) submitted the
			 following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives regarding United States relations with the People’s Republic of
		  China.
	
	
		Whereas relations between the United States and the
			 People’s Republic of China will be a key to peace and prosperity in the United
			 States for decades to come, but successive United States administrations have
			 failed to publicly provide a guiding strategy or framework for United States
			 policy toward the People’s Republic of China, inviting misinterpretation of
			 United States strategy and, at times, internally contradictory policy
			 pursuits;
		Whereas the People’s Republic of China has become the
			 world’s second-largest economic power, and is a significant trading partner, to
			 the betterment of United States consumers and businesses who enjoy access to
			 Chinese goods and domestic job creation from rapidly expanding United States
			 exports to China;
		Whereas the People’s Republic of China continuously
			 infringes United States patent and other intellectual property rights, has been
			 repeatedly found to violate World Trade Organization (WTO) rules and United
			 States export control laws, and inhibits imports from the United States in a
			 variety of ways;
		Whereas the People’s Republic of China consistently has
			 pledged that its rise will be peaceful and its military capabilities defensive
			 in nature; however, its continued lack of transparency, its regard for the
			 United States as its principal strategic adversary, and its continued expansion
			 of its military, intelligence, and economic reach fosters uncertainty in its
			 long-term intentions;
		Whereas the People’s Republic of China consistently has
			 pledged its peaceful intentions; however, it has developed and expanded one of
			 the most aggressive intelligence apparatus currently operating against the
			 United States;
		Whereas the People’s Republic of China has conducted a
			 rapid, multidecade military modernization effort to challenge United States
			 defense capabilities in the Asia-Pacific; however, over the past decade the
			 United States defense and intelligence community has consistently
			 underestimated this effort and has been reactive in countering China’s growing
			 capabilities;
		Whereas the United States longstanding regional alliances
			 have for decades assured the Nation access and influence throughout the
			 Asia-Pacific region, but the People’s Republic of China is pursuing a rapid
			 military buildup that challenges United States defense capabilities and the
			 stability of United States friends and allies in the Asia-Pacific
			 region;
		Whereas the United States has worked with the
			 international community to further the peaceful exploration of space; however,
			 the People’s Republic of China is now developing an advanced military and
			 commercial capability in space that includes the People’s Liberation Army’s
			 continued development of kinetic and non-kinetic anti-satellite capabilities
			 that could be used to target United States Armed Forces and commercial
			 satellite constellations;
		Whereas the United States repeatedly has sought the
			 People’s Republic of China’s participation in policies aimed at preventing
			 rogue states from acquiring foreign defense articles; however, the People’s
			 Republic of China continues to proliferate military supplies and defense
			 technologies to the Islamic Republic of Iran in violation of United States
			 sanctions as illustrated by United States Secretary of State Hillary Rodham
			 Clinton’s identification of the People’s Republic of China as not enforcing all
			 aspects of international sanctions that bar the sale of most nuclear-related
			 equipment to the Islamic Republic of Iran in January 2011;
		Whereas the United States has a longstanding relationship
			 with Taiwan based on the terms of the Taiwan Relations Act (TRA), the three
			 United States-People’s Republic of China Joint Communiqués, and the Six
			 Assurances;
		Whereas the United States remains committed to all
			 elements of the TRA, especially maintaining the capacity of Taiwan to
			 resist any resort to force or other forms of coercion that would jeopardize the
			 security, or the social or economic system, of the people on Taiwan, as
			 well as making available defense articles and defense services in such
			 quantity as may be necessary to enable Taiwan to maintain a sufficient
			 self-defense capability.;
		Whereas honoring the three United States-People’s Republic
			 of China Joint Communiqués does not imply support for China’s One China
			 Principle, but for the United States traditional One China
			 Policy that is fully compatible with its commitments to, and relations
			 with, Taiwan; and
		Whereas there is a time-honored bond of friendship between
			 the people of the United States and China, however, the Government of China has
			 continued to oppress the people of China by denying basic human rights, such as
			 freedom of speech, religion, and assembly, and suppressing minority groups:
			 Now, therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that policy toward the People’s Republic of China should be
			 guided by the following strategic United States objectives to—
			(1)sustain and deploy clear and unambiguous
			 defense and intelligence capabilities to resist any resort to force or other
			 forms of coercion that would jeopardize the peace and stability of the
			 Asia-Pacific region and the security of United States friends and allies;
			(2)treat Taiwan in strict accordance with the
			 Taiwan Relations Act, the three United States-People’s Republic of China Joint
			 Communiqués and the Six Assurances;
			(3)pursue a robust,
			 balanced, and diversified United States economy as the surest means of
			 providing the United States economic security for leverage in interactions with
			 the People’s Republic of China on all fronts;
			(4)sustain and deploy
			 clear and overwhelming counterintelligence capabilities and guidelines required
			 to ensure the United States intelligence community can protect and promote the
			 national security of the United States in the face of significant espionage
			 efforts of the People’s Republic of China;
			(5)prevent the
			 transfer of technology, intellectual property, or equipment that would make a
			 substantial contribution to Chinese military or space capabilities;
			(6)encourage the
			 People’s Republic of China to utilize its economic, political, and military
			 power to contribute to the health and success of the international
			 system;
			(7)encourage the
			 Government of the People’s Republic of China to support political reform, the
			 rule of law, transparency, democratization, human rights, and religious
			 freedom;
			(8)encourage the
			 peaceful resolution of maritime territorial disputes in the South China Sea and
			 East China Sea, and support efforts to facilitate a multilateral, peaceful
			 process to resolve these disputes; and
			(9)convey clearly to
			 Beijing that responsible behavior on its part will create the possibility for a
			 genuine partnership with the United States on matters of mutual interest, while
			 unacceptable behavior will incur costs that would outweigh any gains.
			
